Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:
“delivered to the balloon” should read “delivered to the expandable balloon”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 2 recites the claim conditions which achieve a reduction in the insulin sensitivity marker”, but the written description does not disclose what these “conditions” are.  For the sake of the rejection, the Examiner, using Broadest Reasonable Interpretation (BRI), will interpret the claim limitation to mean “performing an intestinal treatment procedure which achieve[s] a reduction in the insulin sensitivity marker”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites the limitation “under conditions which achieve a reduction in the insulin sensitivity marker”, but it is unclear from the disclosure what these “conditions” should be (i.e., atmospheric / environmental conditions, sterile conditions, etc.).  For the sake of the rejection, the Examiner, using BRI, will interpret the claim limitation to mean “performing an intestinal treatment procedure which achieve[s] a reduction in the insulin sensitivity marker”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 6-9, 11-13, and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 20140088581 A1) in view of Coe et al. (US 9265575 B2), hereinafter referred to as Kelly and Coe, respectively.

Regarding claim 2, Kelly teaches (see FIG. 4):
A method of treating a patient (“A method of ablationally treating tissue at a target area in a gastrointestinal tract of a patient with a pathophysiological metabolic condition,” see Abstract and Claim 69), comprising: selecting a patient diagnosed as having insulin resistance for treatment (necessarily, see p. [0014]); determining a first level of a pathophysiological metabolic serum insulin, which indicates the pathological condition of insulin resistance, see p. [0109]); and performing an intestinal treatment procedure (“delivering radiofrequency energy from a non-penetrating electrode pattern on an ablation structure to the tissue surface within the target area, the target area being a contiguous radial portion of the gastrointestinal tract,” see p. [0009]) [[under conditions]] which achieves a reduction in the pathophysiological metabolic condition (“Any reduction in serum insulin levels that are significant and repeatable compared to insulin levels prior to treatment per embodiments of this invention would be considered an indication of therapeutic benefit,” see p. [0109]); and wherein the intestinal treatment procedure reduces insulin resistance (“Any reduction in the level of insulin resistance, as measured these methods or similar methods, that is significant and reproducible in a patient after ablational therapy as provided by embodiments of the invention may be considered an indication of therapeutic benefit,” see p. [0109]).
Kelly does not explicitly disclose: determining a first level of an insulin sensitivity marker of the patient; or performing an intestinal treatment procedure [[under conditions]] which achieves a reduction in the insulin sensitivity marker.  However, Kelly discloses several methods for measuring insulin resistance in a patient prior to performing an intestinal treatment procedure, including the hyperinsulinemic euglycemic clamp, the modified insulin suppression test, the homeostatic model assessment, and the quantitative insulin sensitivity check index methods (see p. [0109]), which are methods 
One of ordinary skill in the art will also note that insulin sensitivity and insulin resistance are inversely related, meaning a measured change in an insulin sensitivity biomarker level is necessarily indicative of a change in insulin resistance of a patient.  Thus, the Examiner finds that Kelly necessarily teaches the method step of determining a first level of an insulin sensitivity marker of the patient, and performing an intestinal treatment procedure [[under conditions]] which achieves a reduction in the insulin sensitivity marker.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use one of the methods for measuring insulin resistance taught by Kelly to determine a first level of an insulin sensitivity biomarker of the patient to establish a baseline level / “control” before an intestinal treatment procedure, in order to compare the insulin sensitivity biomarker baseline level to an insulin sensitivity biomarker level post-operation, wherein a reduction in the insulin sensitivity biomarker level is indicative of a desired reduction in insulin resistance after an intestinal treatment procedure.  The method step of comparing an insulin sensitivity biomarker level to its baseline level is taught by the methods disclosed by Kelly and listed above and would be obvious to one of ordinary skill in the art to perform for the purpose of preventing over-treatment (i.e., over-ablation) of a target tissue area.
Kelly further teaches embodiments in which nerve cells are included in the intestinal treatment procedure target area, wherein “the nerve cells that are ablated are compromised in their in synaptic functionality, and the nerve cells that are not ablated retain their synaptic functionality,” see p. [0028].  Still, Kelly does not explicitly disclose: selecting a patient diagnosed as having hepatic insulin resistance for treatment; or the intestinal treatment procedure reduces hepatic insulin resistance.  Coe, in a similar field of endeavor, teaches a method for treating a patient diagnosed as having hepatic insulin resistance (i.e., high levels of hepatic glucose production), wherein hepatic glucose production is decreased by disruption (e.g., ablation) of “sympathetic nerve fibers that innervate the stomach… and/or… sympathetic nerve fibers that innervate the duodenum” see Col. 7, Lines 5-10, and wherein the treatment reduces levels of hepatic glucose production, which is an indicator of a decrease in hepatic insulin resistance (see FIG. 23A-23B, Col. 56, Lines 16-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kelly by incorporating the teachings of Coe of selecting a patient diagnosed as having hepatic insulin resistance for treatment, and performing an intestinal treatment procedure targeting one or more nerve cells associated with the hepatic portal system within the GI tract (i.e., in the stomach or the duodenum, as taught by Coe), thereby effectively reducing hepatic insulin resistance, for the purpose of allowing the invention to treat a broader range of metabolic conditions, including diabetes mellitus, since Coe teaches, “neuromodulation of targeted autonomic nerve fibers treats diabetes (e.g., diabetes mellitus) and related conditions by decreasing systemic glucose. For example, therapeutic neuromodulation of targeted nerve fibers can decrease systemic glucose by decreasing hepatic glucose production,” see Col. 5, Lines 35-44.


Regarding claim 6, Kelly further teaches:
The method according to claim 2, wherein the intestinal treatment procedure comprises inserting a treatment device into the patient (“The method continues with insertion of the instrument and the movement of the ablational structure to the locale of the target tissue to be ablated,” see p. [0100]).

Regarding claim 7, Kelly further teaches:
The method according to claim 6, wherein the intestinal treatment procedure further comprises expanding submucosa of the intestine (see p. [0117] discussing how the method includes expanding a balloon to occlude the vasculature of the submucosa of the intestine; “The pressure to be exerted to do so should therefore be greater than the pressure exerted by such vessels”; the Examiner notes this teaching indicates at least the inner portion of the submucosa layer must expand).

Regarding claim 8, Kelly further teaches:
The method according to claim 6, wherein the ablative procedure comprises delivering an ablative fluid to the treatment device (“the distending or expandable balloon member may have means for carrying or transmitting a heatable fluid within one or more portions of the member so that the thermal energy of the heatable fluid may be used as the ablation energy source,” see p. [0112]).

Regarding claim 9, Kelly further teaches:
The method according to claim 8, wherein the treatment device comprises an expandable balloon, and wherein the ablative fluid is delivered to the balloon (“…the inflation member is a balloon. Inflation of the inflation member 105 can be achieved through the inflation line 113 using, for example, controlled delivery of fluid or gas expansion medium,” see p. [0155]; see also p. [0112]).

Regarding claim 11, Kelly further teaches:
The method according to claim 8, wherein the ablative procedure further comprises delivering a neutralizing fluid to the treatment device to cool the mucosa of the intestine (see p. [0013] discussing layers of GI tract affected by ablation procedure—includes epithelial layer, which is part of the mucosa layer of the intestine).
Kelly teaches “…the ablation system may include an apparatus to circulate the heating/cool medium from outside the patient to the heating/cooling balloon or other element and then back outside the patient again,” see p. [0148], wherein a cooling medium (i.e. a neutralizing fluid) is delivered to the treatment device to cool the mucosa of the intestine, see p. [0092], [0110], and [0147-0148].


Regarding claims 12-13, the combined method of Kelly and Coe discloses the claimed invention substantially as claimed, as set forth above in claim 11.  However, the combined method of Kelly and Coe does not explicitly disclose: the neutralizing fluid being delivered to the treatment device after the ablative fluid is delivered or before and after the ablative fluid is delivered.
The Examiner notes that since the claim does not structurally limit the ablation system to have any specific limitations, structures, or elements to thereby deliver a cooling fluid to the treatment device to cool the target tissue and then subsequently deliver a heated fluid to the expandable treatment element to ablate the target tissue, by having an apparatus connected to the ablation system to circulate the heating/cooling medium from outside the patient to the treatment device and then back outside the patient again, see p. [0148], the device of Kelly is structurally arranged and configured for an operator to provide any means of fluid cooling and/or heating to the device in any order required by the procedure.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the apparatus connected to the ablation system to deliver a neutralizing or cooling fluid to the treatment device before and after the ablative fluid is delivered, or in any order required by the ablation procedure, for the purpose of making the ablation system safer for the patient and preventing over-ablation of the target tissue area.


Regarding claim 17, Kelly teaches:
The method according to claim 2, wherein the intestinal treatment procedure comprises treating mucosa of the small intestine (see p. [0017] discussing how the target area of ablation is located in the small intestine, see also p. [0018]).

Regarding claim 18, Kelly teaches:
The method according to claim 17, wherein the intestinal treatment procedure comprises ablating mucosa of the small intestine, see p. [0017-0018].

Regarding claim 19, Kelly teaches:
The method according to claim 18, wherein the intestinal treatment procedure further comprises expanding submucosa of the small intestine (see p. [0017] discussing how the target area of ablation is located in the small intestine; see also p. [0117] discussing how the method includes expanding a balloon to occlude the vasculature of the submucosa; “The pressure to be exerted to do so should therefore be greater than the pressure exerted by such vessels”; the Examiner notes this teaching indicates at least the inner portion of the submucosa layer must expand).


Regarding claim 20, Kelly teaches:
The method according to claim 17, wherein the treated mucosa of the small intestine comprises duodenal mucosa (see p. [0017-0018] discussing the ablation target area is in the epithelial layer [i.e., the mucosa layer] of the small intestine, such as in the duodenum).

Regarding claim 21, Kelly teaches:
The method according to claim 20, where the intestinal treatment procedure comprises treating at least 6cm of an axial length of duodenal mucosa.
Kelly teaches (“The length of the electrode member associated with the balloon member can vary in length from 1 to 10 cm,” see p. [0115]).  Additionally, Kelly teaches that the length of the gastrointestinal tract surface that requires ablation corresponds to the length of the electrode member that will be chosen for ablation in a 1:1 ratio.  Therefore, Kelly teaches treating at least 6cm of an axial length of the duodenal mucosa (see p. [0017-0018] discussing the ablation target area is in the epithelial layer [i.e., the mucosa layer] of the small intestine, such as in the duodenum).

Regarding claims 22-23, the combined method of Kelly and Coe discloses the claimed invention substantially as claimed, as set forth above in claim 2.  However, Kelly does not explicitly disclose: the intestinal treatment procedure is configured to treat NAFLD and/or NASH; or the intestinal treatment procedure improves liver fat content.  Coe, in a similar field of endeavor, teaches a method of treating a patient (i.e., via modulation of nervous tissue that innervates the liver) that is configured to treat NAFLD and/or NASH (see Col. 2, Lines 22-27).  Therefore, the treatment procedure taught by necessarily improves liver fat content, since it is taught to be able to treat NAFLD.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kelly by incorporating the teachings of Coe of using the ablative intestinal treatment procedure to treat NAFLD and/or NASH, or to improve liver fat content, by modulating nervous tissue within the GI tract that innervates the liver, for the purpose of allowing the invention to treat a broader range of metabolic conditions.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly and Coe, as applied to claim 2 above, and further in view of Walter et al. (“α-Hydroxybutyrate Is an Early Biomarker of Insulin Resistance and Glucose Intolerance in a Nondiabetic Population,” 2010), hereinafter referred to as Walter.

Regarding claim 3, the combined method of Kelly and Coe discloses the claimed invention substantially as claimed, as set forth above in claim 2.  However, the combined device of Kelly and Coe does not explicitly disclose: the insulin sensitivity marker comprises α-hydroxybutyrate.  Walter, in a similar field of endeavor, teaches of the many insulin sensitivity biomarkers that can be used in a patient to detect insulin resistance (i.e., instead of commonly used glycemic indicators, such as blood glucose concentration, that have limitations in the early detection of insulin resistant individuals, see Background and Introduction, Par. 3), and the methods for measuring and analyzing said insulin sensitivity markers (see Methods, specifically Par. 4 [Research protocol] – Par. 5 [Metabolomic analysis]).  Walter concludes from the study that α-hydroxybutyrate (α-HB) is the most accurate (~76% accurate) early biomarker for insulin resistance and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method of Kelly and Coe by incorporating the teachings of Walter of using α-HB as the chosen insulin sensitivity biomarker to accurately determine when an intestinal treatment procedure has decreased hepatic insulin resistance in a patient to a desired baseline level, for the purpose of preventing over-ablation and damage of the target tissue area when treating a patient with the physiological condition of hepatic insulin resistance.

Regarding claims 4-5, the combined device of Kelly, Coe, and Walter discloses the claimed invention substantially as claimed, as set forth above in claim 3.  Kelly, when combined with the method of Coe, teaches selecting a patient diagnosed with hepatic insulin resistance, wherein restoring normal metabolic conditions (i.e., a reduction in hepatic insulin resistance) after an intestinal treatment procedure can be indicated by a reduction in hepatic glucose levels in the patient (see Coe, FIG. 23A).  In combination with the teachings of Walter, as shown above, the restoration of normal metabolic conditions (i.e., a reduction in hepatic insulin resistance) after an intestinal treatment procedure can be indicated by a reduction in α-HB from the first level determined by the operator (see Walter, Results, Par. 2).  However, the combined device of Kelly, Coe, and Walter does not explicitly disclose: at least a 5% (or 10%) reduction in α-hydroxybutyrate from the first level.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method of Kelly and Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382, and since it has been held that, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05 subsection II.A.

Claims 10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly and Coe, as applied to claim 2 above, and further in view of Wang (US 20160310200 A1).

Regarding claim 10, the combined method of Kelly and Coe discloses the claimed invention substantially as claimed, as set forth above in claim 8.  Kelly teaches “…an expandable balloon is connected to a power source that provides radio frequency power having the desired characteristics to selectively heat the target tissue to a desired temperature,” see p. [0112].  However, the combined method of Kelly and Coe does not explicitly disclose: the ablative fluid comprising fluid at a temperature above 75°C.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method of Kelly and Coe, which is already configured to selectively heat an expandable balloon to a desired temperature, by incorporating the teachings of Wang to heat the ablative fluid applied to the expandable balloon above 75°C prior to delivery, for the purpose of effectively injuring/damaging the surface, tissue, and nerves of the gastrointestinal lumen (see Wang, p. [0150]) to lower insulin resistance levels.

Regarding claims 14-16, the combined method of Kelly and Coe discloses the claimed invention substantially as claimed, as set forth above in claim 11.  However, the combined method of Kelly and Coe does not explicitly disclose: the neutralizing fluid comprising: fluid at a temperature below the body temperature of the patient, between the body temperature of the patient and room temperature, or below room temperature.
Wang, in the same field of endeavor, teaches a device and a method for treating diabetes, digestive disease, pain, etc. in the digestive tract by delivering an effective amount of formulation (i.e., cooling or neutralizing fluid) to a tissue (“If the formulation comprises liquids or solutions, the cooling or heat can be generated from formulation 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method of Kelly and Coe by incorporating the teachings of Wang to provide a neutralizing fluid to the expandable balloon at a temperature below the body temperature of the patient, between the body temperature of the patient and room temperature, and/or below room temperature, for the purpose of effectively injuring/damaging the surface, tissue, and nerves of the gastrointestinal lumen (see Wang, p. [0150]) to lower insulin resistance levels while preventing the target tissue area from being over-ablated.

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly and Coe, as applied to claim 2 above, and further in view of Venn-Watson (WO 2016111843 A1).

Regarding claim 24, the combined method of Kelly and Coe discloses the claimed invention substantially as claimed, as set forth above in claim 2.  However, the combined method of Kelly and Coe does not explicitly disclose:  determining the level of an iron overload marker comprising ferritin.  Venn-Watson, in a similar field of endeavor, teaches compositions and methods for the diagnosis, treatment, and monitoring of metabolic syndrome (see Abstract), which can be characterized by elevated insulin and/or elevated fasting plasma glucose concentrations (see p. [0004]),  wherein one embodiment of the composition is configured to modulate a marker (i.e., serum ferritin) of metabolic syndrome or a symptom of metabolic symptom (see p. [0020]).  Venn-Watson further teaches that high ferritin in the blood (i.e., hyperferritinemia) can be indicative of iron overload (see p. [0005]), and that metabolic syndrome is correlated with hyperferritinemia, which is itself associated with impaired production of the insulin sensitizing hormone adiponectin, wherein increased adiponectin levels are associated with better glycemic control (see p. [0107]).
One of ordinary skill in the art would recognize that an iron overload marker level, such as a measure of serum ferritin level in a patient, is indicative of a patient’s overall glycemic control.  Thus, the Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method of Kelly and Coe to incorporate the teachings of Venn-Watson by including a method step of determining a level of an iron overload marker comprising ferritin in a patient, for the purpose of using the iron overload marker comprising ferritin to indicate when an ablative procedure has been successful (i.e., when serum ferritin levels have reduced to a desired baseline level, indicating that adiponectin 

Regarding claims 25-26, the combined method of Kelly, Coe, and Venn-Watson discloses the claimed invention substantially as claimed, as set forth above in claim 24.  However, the combined method of Kelly, Coe, and Venn-Watson does not explicitly disclose:  the intestinal treatment procedure achieves an at least 5% (and/or at least 10%) reduction in ferritin from a first level determined prior to performing the treatment procedure.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method of Kelly and Coe by incorporating the teachings of Venn-Watson of using a reduction in an iron overload marker comprising ferritin to indicate the success of an intestinal treatment procedure (see motivation for combining above in Claim 24).  The favorable percent reduction in the serum ferritin level could be determined by one of ordinary skill in the art, since it has been held that “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages,” see Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382, and since it has been held that, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and MPEP § 2144.05 subsection II.A.

Response to Amendments
The amendments filed July 27th, 2021 have been entered.  In the Remarks, the Applicant states on page 6, “Claim 9 has been amended as suggested in the office action to overcome the stated objection”, but the Claim amendments filed July 27th, 2021 presents Claim 9 as “Previously Presented”, indicating that Claim 9 has not, in fact, been amended as suggested in the prior office action.  Thus, the prior objection of Claim 9 still stands.  The amendments to Claims 8 and 11 are sufficient to overcome the prior rejection under 35 U.S.C. 112(b).  Thus, the prior rejections of Claims 8 and 11 under 35 U.S.C. 112(b) have been withdrawn.  The amendments to independent Claim 2 are sufficient to overcome the prior rejection under 35 U.S.C. 103, see response to arguments below.  Thus, the prior rejection of claim 2 under 35 U.S.C. 103 has been withdrawn.  Claims 2-26 are currently pending.

Response to Arguments
Regarding Applicant's arguments filed July 27th, 2021, Applicant argues that neither Kelly nor Walter, taken alone or in combination, teach or suggest all features of the newly amended independent claim 2.  With regard to the newly amended independent claim 2, Applicant’s arguments have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily J Becker whose telephone number is 571-272-6314.  The examiner can normally be reached on Mon-Thu 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons, can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 

/EMILY J BECKER/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783